                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

EVER ORLANDO AYALA                                   CIVIL ACTION

VERSUS                                               NO. 18-8095

CAESAR’S ENTERTAINMENT, ET. AL.                      SECTION: "B”(3)

                           ORDER AND REASONS

     Before the Court are Defendant Jazz Casino Company, LLC’s

Motion for Summary Judgment (Rec. Doc. 11), Plaintiff Ever Orlando

Ayala’s Memorandum in Opposition (Rec. Doc. 14), and Defendant’s

Reply (Rec. Doc. 17). For the reasons discussed below,

     IT IS ORDERED that the motion for summary judgment is GRANTED.

FACTS AND PROCEDURAL HISTORY

     On July 16, 2017, between 11:00 p.m. and 12:00 a.m., plaintiff

arrived at Harrah’s New Orleans Casino. See Rec. Doc. 11-1 at 2.

Once at the casino, he played various casino games and drank

approximately five alcoholic beverages. See id.; Rec. Doc. 14 at

1. Then, between 1:00 a.m. to 5:00 a.m., he went to the restroom.

See Rec. Doc. 14 at 1. After leaving the restroom, plaintiff walked

down two stairs, took a step or two, and slipped. See Rec. Doc.

11-1 at 2. He struck his body and head on the floor. See Rec. Doc.

14 at 2. According to defendant, plaintiff, who was “buzzing” due

to alcohol, got up quickly and told someone he was alright. See

Rec. Doc. 11-1 at 2. Plaintiff states that he did not feel




                                   1
intoxicated. See Rec. Doc. 11-4 at 14. He did not inspect the floor

after he fell. See Rec. Doc. 11-1 at 3.

     Plaintiff recalls seeing a cleaning person about ten to

fifteen feet to his right before he slipped; however, he does not

recall reporting the accident to any casino employee that night.

See id. at 2; Rec. Doc. 14 at 1-2. The next day, plaintiff called

and made a report. See Rec. Doc. 11-4 at 12.

     On July 6, 2018, plaintiff filed suit in Civil District Court

for the Parish of Orleans. See Rec. Doc. 1 at 2. On August 24,

2018, defendant removed the lawsuit to this Court on the basis of

diversity jurisdiction. See id. On April 8, 2019, defendant filed

a motion for summary judgment. See Rec. Doc. 11. On April 24, 2019,

plaintiff filed a memorandum in opposition. 1 See Rec. Doc. 14. On

April 29, 2019, defendant replied. See Rec. Doc. 17.

     Plaintiff opposes summary judgment arguing the facts and

inferences drawn from the evidence show a genuine dispute as to

material facts. See Rec. Doc. 14 at 4. Specifically, plaintiff

contends there are genuine issues of material fact on whether

plaintiff’s accident was caused by a condition which presented an

unreasonable risk or harm, and whether defendant created the

condition which caused the accident. See id. at 4-6.




1 Plaintiff untimely filed his memorandum in opposition but the Court will
consider it as it was filed before the submission date.

                                    2
     Plaintiff does not recall inspecting the floor where the

accident happened. He argues plaintiffs in most slip and fall

accidents do not recall the cause of their fall. See id. After

several drinks, Plaintiff fell backwards and hit his head on the

floor.   He argues, unsurprisingly, that his recollection of the

accident was not very good for some time after the accident. See

id. at 4-6. However, he does recall seeing a cleaning person about

ten to fifteen feet away from him prior to the fall at issue.

Plaintiff contends he was not in a mental condition to inspect or

recall inspecting the floors immediately after the accident. See

id. at 4-6. Plaintiff testified that the cause of his fall had to

result from a wet floor. See id. at 5.

     Plaintiff concludes, “[g]iven that all factual inferences

reasonably drawn from the evidence must be construed in favor of

plaintiff, and all doubt must be resolved in his favor, plaintiff

provides sufficient factual evidence to carry his burden.” Id.

LAW AND ANALYSIS

     A. Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate   when     “the   pleadings,     depositions,   answers     to

interrogatories,     and   admissions   on   file,   together   with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

                                    3
(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A

genuine issue of material fact exists if the evidence would allow

a reasonable jury to return a verdict for the nonmoving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

court   should    view    all    facts    and   evidence   in   the    light    most

favorable to the non-moving party. United Fire & Cas. Co. v. Hixson

Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006). Mere conclusory

allegations are insufficient to defeat summary judgment. Eason v.

Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

     The   movant    must       point    to   “portions    of   ‘the       pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the    affidavits,        if   any,’   which      it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

                                          4
absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

     B. Plaintiff Fails to Meet His Burden

     La. R.S. § 9:2800.6, the Louisiana Merchant Liability Act,

establishes a plaintiff’s burden of proof on a slip and fall claim

against a merchant. See Cone v. DG La., LLC, 2019 U.S. Dist. LEXIS

38435 *1, *4 (E.D. La. 2019). Specifically, in pertinent part, the

Act states:

          A. A merchant owes a duty to persons who use his
     premises to exercise reasonable care to keep his aisles,
     passageways, and floors in a reasonably safe condition.
     This duty includes a reasonable effort to keep the
     premises free of any hazardous conditions which
     reasonably might give rise to damage.

          B. In a negligence claim brought against a merchant
     by a person lawfully on the merchant's premises for
     damages as a result of an injury, death, or loss
     sustained because of a fall due to a condition existing
     in or on a merchant's premises, the claimant shall have
     the burden of proving, in addition to all other elements
     of his cause of action, all of the following:

          (1) The condition presented an unreasonable risk of
     harm to the claimant and that risk of harm was reasonably
     foreseeable.

          (2) The merchant either created or had actual or
     constructive notice of the condition which caused the
     damage, prior to the occurrence.

          (3) The merchant failed to exercise reasonable
     care. In determining reasonable care, the absence of a


                                 5
      written or verbal uniform cleanup or safety procedure is
      insufficient, alone, to prove exercise of reasonable
      care.

      It is well established that, in addition to all other elements

of his claim, a plaintiff must prove each of the three elements

set forth in the Act. See id. Thus, a heavy burden of proof is on

plaintiffs with claims against merchants for damages arising out

of a fall on the premises. See id. at *6.

      In this case, Plaintiff fails to meet his burden of proof of

showing there is a triable issue as to at least one of the three

elements set forth in the Act. See generally Lee v. Autozone

Stores, LLC, 2019 U.S. Dist. LEXIS 693 *1, *5 (“A failure to make

a clear showing of any one element under Louisiana’s merchant

liability statute is fatal to a plaintiff’s claim.”) Specifically,

Plaintiff fails to show a triable issue as to (1) whether the

accident was caused by a condition which presented an unreasonable

risk or harm and (2) whether defendant created the condition which

caused the accident.

      Plaintiff alleges that the accident was caused by water on

the floor of defendant’s premises but offers no evidence to support

his   allegation.   See   Rec.   Doc.       11-4   at   14.   In   fact,   in   his

deposition, plaintiff states that he did not see or feel anything

wet on the floor. See id. He has no recollection at all of

inspecting the floor where he fell. See id. Plaintiff’s conclusory

allegation that the floor was wet is insufficient to defeat summary

                                        6
judgment. See Eason, 73 F.3d at 1325; see also Trench v. Winn-

Dixie Montgomery LLC, 150 So.3d 472, 476 (5th Cir. 2014)(granting

summary judgment when plaintiff admitted that she did not know why

the floor was slippery or what caused her to fall); Gray v.

Shoney’s Inc., 1998 U.S. LEXIS 463 *1, *8 (E.D. La. 1998)(granting

summary judgment when plaintiff failed to offer evidence that water

was on the floor of the hallway leading to the men’s restroom prior

to his fall).

     Plaintiff concludes the floor was wet because his shoes did

not grip on the floor. See Rec. Doc. 11-4 at 14. This speculative

unsupportive     allegation   is   insufficient        to     defeat     summary

judgment. See McCarty, 864 F.3d at 357. Accordingly, Plaintiff

fails to establish a genuine issue as to whether the accident was

caused by a condition which presented an unreasonable risk or harm.

This alone makes summary judgment inappropriate; however, the

Court will address whether plaintiff offered sufficient evidence

to establish a genuine issue as to whether defendant created the

condition which caused the accident.

     Plaintiff    alleges   without       factual   support   that     defendant

placed water on the floor causing him to slip. Specifically, he

alleges that Harrah’s Casino’s Environmental Services personnel

were on the floor and “likely cleaning or mopping” at the time of

the accident. See Rec. Doc. 14 at 5-6. In his deposition, plaintiff

states that he saw a cleaning person out of the corner of his eye

                                      7
before he fell. However, he only remembers the race of the man he

saw and assumes it was a cleaning person. See Rec. Doc. 14-1 at

13. Plaintiff does not recall the person holding a mop and makes

no mention of any other features that would make the person he saw

to be custodian or cleaning person. See id. at 14. Plaintiff is

asking for an inference of causation without material direct or

indirect evidence in support. He fails to meet his burden. See

McCarty, 864 F.3d at 357 (“This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of [plaintiff].”).

        Even when viewed in the light most favorable to plaintiff,

the presented material evidence could not support a judgment by

reasonable fact finders in favor of the plaintiff. See Cone, 2019

U.S.      Dist.       LEXIS        38435       at     *6;      Anderson,          477      U.S.       at     256.

Plaintiff’s claims are dismissed as speculative and conclusory. 2

        New Orleans, Louisiana, this 9th day of May 2019




                                                     ___________________________________
                                                     SENIOR UNITED STATES DISTRICT JUDGE



2
 While neither requested or having cause to allow an amendment to the complaint, it would be fruitless to invite an
amendment at this late stage, post-discovery and eve of trial.

                                                         8
